Title: To Thomas Jefferson from Francis Preston, 1 January 1809
From: Preston, Francis
To: Jefferson, Thomas


                  
                     Sir
                     
                     Mrs. Suters Jany 1st 1808 1809
                     
                  
                  The State of Virginia granted to the heirs of Gen William Campbell by resolution a warrant for 5000 acres of Land, which by the Mismanagement of the Guardians of the heirs of Gen Campbell has never been located—And before I became interested in it by my marriage, the limitation for locating in the State of Kentucky had occurred—I thought then the only prospect I had for obtaining the Land was by application to Congress for permission to locate it on the North West side of the Ohio, and the Subject is now before a Committee of Congress, who require me to explain the principle on which this warrant was issued—alledging it is more than he could be entitled to as Captain by the Laws of Virginia in which capacity he served at the Commencement of the War, and less than he was entitled to as Genl. in which grade he also Served under the Marquis La Fayette in Virginia—The Offices here do not afford information on what Establishment Genl Campbell was and not expecting this would have been a point for investigation I am unprepared to Satisfy the Committee. But on casting about for those who might have some knowledge of the business it occurred to me that it might be in your reccollection as about that period I believe you were Governor of Virginia and may have been personally acquainted with Genl Campbell, and the establishment on which he then was—
                  If you have a reccollection of this business & will be so obliging as to state your impressions as well to his appointment as General as to his usefullness as an Officer it will confer a very singular favour on Sir Your most respectfull & very Obdt Sert.
                  
                     Frans Preston
                     
                  
               